—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered October 12, 1993, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not move to withdraw his plea in the court of first instance, and therefore the issue of the propriety of the plea is not preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, generalized or unsubstantiated claims of innocence do not warrant vacatur (see, People v Carter, 191 AD2d 640).
The defendant’s sentence, which was the lowest allowed by law, was not excessive. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.